AD Mt. Une To etea SR attex SeOuagttwot 4
For vine Sothern DUS Sun of TevoS United States Courts

Southern District of Texas

5 FILED
Houston, DuLyLSuon, APR 27 2099

David J. Bradley, Clerk of Court
} etn Sovoe ll va
Kennes m Cry A No.
NV,

Cromics) Soatuce
AAD

Estelle Medico Dedoarimnent
Correo

Comme Novd Keanekis So el Plt Ef
BAD TUS UALS WLS Commdbun AO WOID
Shous Une Goort Une fol lowdung, Uy Soppon.

DL TIALS ALLEN LS broad SacSoauntu
Do t& USC, SeckUSA IAYS US pemmeny thie,
DEDPeNELLOA, GAOT CAlon Of Bole lus of
RLS SPOCOALLED by Une £- WA and
foScteentin MMeMOrnentS LO he Unted
Stabe ConB&L WV iEOon, >

@.TIAS Cec has SECS DLL Oe

DAS a CLLOO PorSoant, Lo LY UST DELON,
\SS\ GND VSH4 .

S, DIALS Clams for COUIACL EG
‘Re | wae as PENOR AD bY Role (o%\ we chen
Leaeral RoleS of Cove) Proc eDre -
Case 4:20-cv-01 PoE, Cv Ep Page 2 of 4
@, TAL Texo8 DO UAL OF Csi ; se,
ano threw E82) Mean BOAO SRE
DeVocrakely Rt ener LS RY STs Ae OCLo.
NRZOS UA that Worth art by S WON Kunauile Dee
Of the, WOOL SPreaw SF Une CARING NGCOS
GAO Desk of an Larmabe Om Une Earelle onck

&. LA Lisbt Ff the Toreapor Une We fenvanrrs

hone fared to Provides Aa far all un-
Mektkes TO YoeVenwv tAe \ ead |
the Voros. - orgpurg Spr o

©. THe Defers, West LAL) BA LAMetbe
SAO OF DUPlery SyenLomns of DAR VOR
Sodh 23 @ fenele GAO RESPLraLony Poable rng
allovsS URL @® VEO! to Sores OILS Y
CUA UaArnalkes. |
D. “By NEw LeBLLaAq all Lamnaixs tac ef D-
ANTS US SVIOYeCkL MEANY GI) CAMAWES
to coor) BAD ONO SLL) PoRUSAIFARATL Un
Velation of may Covel RiahtS gover thre
Qt GAO VERA amenOment of Ure oncteD
BWateS ConS6www0Oon .

®. Moor Honor On Aprul 23,2O2O Tamaetes fo
De Beto ONL ONL DRO Deere SSR em
OF honing Une Caranrar VECOS Use

Placed »oansfereD to UnLs Onur.Exeelle
WAGE WAD RooseD Wu Genera | DO -
ladUEN UWAmMakeS ON ©-2- WOM Wada
LW Derecty SCMOBS From my WENG-

YW. Lof
Case 4:20-cv-01492 Document 1 Filed on 04/27/20 in TXSD_ Page 3 of 4

M Aigo on Aocd a38,2°98O LHe E
, hesnoleD Lo Place Lae I oe
Une Week Loanb8fened from wae
offic eS Thal woork CA UR] Woth We
yen Refosed WO diloss om eccedt
WA SokeccLen BAD OF COALErmend
LaAmakeS LO oe, Wauseon ml Une |
GYAN aod Unern, Ss tae Earelle
BAL Poosed TAT LaArmmaled on
©- 2 OOS) WTI, Lana be WIR Be
Now Sock’.

Faxes Ure SOSHecLeD Grn

ales c
Seutn ayer, Wry PoE the $58 echay ~
LATA S BOON) OUACAS She Vow
have Une VES? WAls US Ree Mle SX

Dose amp Lo ev WVONCES Dee lila
SAD Safety . |

Soamnenent Ven

eax
QN, Wate VECOANLES pone Meck TAY \e
ge SUNS OY COATRUA RIAL Dan CoO
CWOUS Ne SOWNan 274 ESD Sil VRa\

Ohh ce 2008 Sh Mov CLOdsus we

: . LUA, GUM" -
aes aNd by ‘oon SUN Sctectes
OS™ ConfirnrmeD ou Mees Guba

WWANGLLS WIND Oona, ove ERAe.

VYooosS Lhe Vv MOS ll AY
. 2 ie > WO) wD
Gore Laedy, U Wo\l ney LO
Wreaw
Say Sof &
DTP MA HEH FORE [erg REO SS eee D
SW OF CONFLomedD Camates ane dot.

BL Who Dont havyethe,
Verods Dheee v% alboot to

oe May Mone,
Deabn& Were, on WAS GATT -

Peasy ar

PIRAEUS Veapectfily Roo
WALA Honora tole, cee enter J 8 co
LAGOON SCUCNEN Dre Defendants
LO LES GM Lammeates, Gay WO LeHarake,
UnoS& UrIMakesS GAS Lene SOW LD
Or Conftermed woth the, VOOOD hats
Wee Tormnbtlerned From

el
One EQ
ach EM S419

Nock Ty 19320

rane BAS AY, “Qaxy ot Koc X

RH F
